Cite as 2013 Ark. App. 642

                 ARKANSAS COURT OF APPEALS
                                         DIVISION I
                                       No. CR-13-308

NED WAYNE CAUFFIEL                                Opinion Delivered   November 6, 2013

                               APPELLANT          APPEAL FROM THE SALINE
                                                  COUNTY CIRCUIT COURT
V.                                                [NO. 63CR-11-661-2]

                                                  HONORABLE GARY ARNOLD,
STATE OF ARKANSAS                                 JUDGE

                                  APPELLEE        AFFIRMED



                           PHILLIP T. WHITEAKER, Judge


       Ned Wayne Cauffiel appeals his Saline County convictions for aggravated assault on

a family or household member and first-degree terroristic threatening, alleging there was

insufficient evidence to support the convictions.1 We affirm.

       The standard of review in a test of the sufficiency of the evidence is well settled. We

review the evidence in the light most favorable to the State, considering only the evidence

that supports the verdict. Terry v. State, 366 Ark. 441, 236 S.W.3d 495 (2006). We affirm

the conviction if there is substantial evidence to support it; that is, if there is evidence of

sufficient force and character to compel a conclusion one way or the other with reasonable

certainty, without resorting to speculation or conjecture. Id.



       1
        Cauffiel had also been charged with first-degree false imprisonment, but the trial court
dismissed this charge at the close of the State’s case.
                                   Cite as 2013 Ark. App. 642

       The evidence in this case stems from an incident between Cauffiel and Shelley

Vocque, a former girlfriend with whom Cauffiel had a child.2             Their relationship was

volatile, and Vocque had previously obtained an order of protection against Cauffiel. After

the protective order expired, Vocque agreed to allow Cauffiel to visit their son.

       On the night of the incident, Vocque picked up Cauffiel to facilitate Cauffiel’s

visitation with their son because Cauffiel did not have his own transportation. Cauffiel had

a rifle in a case with him when he entered Vocque’s vehicle. They stopped at her parents’

house to pick up the child, and then they drove next door to Vocque’s home. They

remained in her car in her driveway for approximately two hours. A discussion about child

support occurred. Upon learning that child support had not been dropped, Cauffiel began

to yell and curse at Vocque. He told her that he was going to “destroy” everyone who stood

in the way of his relationship with his son and that he should go inside and make her family

“face the thunder.” He told her that she was ruining his life by putting him through the

system. He also showed her that he had a police scanner app on his phone. Although his

remarks had scared her, Vocque did not tell her family of Cauffiel’s threats because of the

scanner. Vocque did not try to leave because of the rifle, and she was afraid that he would

attempt to take the child.

       They finally went inside to put the child to bed. Each time Vocque received a text



       2
        At trial, Cauffiel testified that the two were still in a relationship and that he had been
living with Vocque for approximately one week. He further stated that he was unsure
whether he was the father of Vocque’s child, but admitted that a court had ordered him to
pay child support for the child.

                                                2
                                  Cite as 2013 Ark. App. 642

message, Cauffiel grabbed her phone. When Cauffiel left the house for a period of time,

Vocque did not contact anyone because she was afraid he was using his scanner and would

know. Instead, she climbed into bed and pretended to sleep.

       Upon return, Vocque heard Cauffiel yell and then heard him either cock or load his

hunting rifle. He came into the bedroom and began to pace, leaving the rifle propped up

at her bedroom door. He repeated that he was going to destroy everyone and that he would

not allow Vocque to stand in the way of him and the child. He told her that he was trying

to call his father. He was attempting to have his father talk him out of “it.” Based on their

previous history, Vocque believed that Cauffiel was threatening her life. Although he never

actually pointed the rifle at her or specifically threatened to shoot her, she believed he had

loaded the rifle and would do so.

       Cauffiel eventually fell asleep, but Vocque could not do so. In the morning when he

awoke, she dropped him off at his father’s house. She then went to the sheriff’s office and

obtained another order of protection.

       Cauffiel was convicted of aggravated assault on a family or household member. A

person commits aggravated assault on a family or household member if, under circumstances

manifesting extreme indifference to the value of human life, the person purposely engages

in conduct that creates a substantial danger of death or serious physical injury to a family or

household member. Ark. Code Ann. § 5-26-306(a) (Repl. 2006). Cauffiel argues that the

evidence was insufficient to support this conviction. Cauffiel disputes Vocque’s testimony

and denies cocking or loading the rifle or leaning it by the bedroom door. Rather, he states


                                              3
                                  Cite as 2013 Ark. App. 642

that the rifle, which he carried because he had been hunting, remained in his bag behind the

couch. The credibility assessment of witnesses is the responsibility of the finder of fact.

Turner v. State, 2012 Ark. App. 150, 391 S.W.3d 358. The trier of fact was free to disbelieve

his statement of the event. Cauffiel contends that, because he never directly pointed the

cocked or loaded rifle at Vocque or the child, there was no evidence that he created a

substantial danger of death or serious physical injury. He is incorrect. The record contains

substantial evidence that Cauffiel became angry, either loaded or cocked a rifle, placed the

rifle in a position of easy access, and attempted to have his father talk him out of “it.” Given

Cauffiel’s past history of violence, his demeanor and statements that evening, the act of

preparing the gun to be used and the subsequent threat to use it are sufficient to satisfy the

statute.

       Cauffiel was also convicted of terroristic threatening. A person commits the offense

of first-degree terroristic threatening if, with the purpose of terrorizing another person, he

threatens to cause death or serious physical injury to another person. Ark. Code Ann. §

5-13-301(a)(1)(A). A person acts “purposely” with respect to his conduct or a result thereof

when it is his conscious object to engage in the conduct of that nature or to cause the result.

Ark. Code Ann. § 5-2-202(1). Evidence that it was a person’s conscious object to cause a

person fright constitutes proof that the defendant acted with the purpose of terrorizing the

person. See Tatum v. State, 2011 Ark. App. 80, 381 S.W.3d 124.

       Cauffiel argues that there was insufficient evidence that he had the intent to commit

the crime of terroristic threatening. The record contains substantial evidence that Cauffiel


                                               4
                                  Cite as 2013 Ark. App. 642

made statements that people would have to “face the thunder”; that he would “destroy”

anybody who stood in the way of him and his son; and that he attempted to call his father

to talk him out of “it.” The latter statement was made after Cauffiel had cocked or loaded

a firearm, while pacing the floor in an agitated manner. Admittedly, these statements may

not be a clear, direct threat that he would kill. However, when taken in context, they are

not the vague and innocuous statements that Cauffiel characterizes them to be. Rather,

when viewed in the context of the volatile relationship between the parties and Cauffiel’s

actions that evening, these statements clearly rise to the level sufficient to support a

conviction for terroristic threatening.

       Affirmed.

       HARRISON and GRUBER , JJ., agree.

       J. Brent Standridge, Saline County Deputy Public Defender, for appellant.

       Dustin McDaniel, Att’y Gen., by: Vada Berger, Ass’t Att’y Gen., for appellee.




                                              5